Exhibit Church & Dwight Co., Inc. News Release Contact: Maureen K. Usifer Vice President Investor Relations 609-683-5900 CHURCH & DWIGHT REPORTS RECORD FIRST QUARTER EPS OF $1.11 PRINCETON, NJ, MAY 11, 2010 – Church & Dwight Co., Inc. (NYSE:CHD) today reported net income for the quarter ended April 2, 2010 of $80.0 million or $1.11 per share, compared to last year’s reported net income of $62.6 million or $0.88 per share.Earnings per share increased 21%, excluding a plant restructuring charge of $0.04 per share in 2009. This year’s first quarter was six days longer than the comparable period in the prior year for its US businesses due to the Company’s fiscal calendar. First Quarter Review Reported net sales for the first quarter increased 9.2% to $634.6 million.Organic sales increased 7.7% for the total Company and 8.1% for our total domestic and international consumer business, which excludes the impact of foreign exchange rate changes and divestitures. James R.
